Does the conversion of real estate under a discretionary power of sale divest the lien of direct inheritance taxes where the estate is broken into life estates and remainders, and the remaindermen are not presently ascertainable? The court below held that it did.
Lewis Thompson died seized of real estate, and gave to his executors and trustees power and authority to sell and reinvest the proceeds in their discretion. Thompson's will gave his children a life estate in the net income of the trust created, with a remainder or remainders to the issue, if any; and, upon failure of issue, to the collateral kindred under the intestate laws. None of the children have issue at the present, but there is a possibility of issue: List v. Rodney, 83 Pa. 483, 492; Westhafer v. Koons, 144 Pa. 26, 32. Under the will, the conversion did not take place until the sale was made: Davidson v. Bright, 267 Pa. 580. Until conversion actually happens, land is still land, and money still money: Schoen's Est., 274 Pa. 28,33.
Thompson died June 6, 1918; at the time of his death the Collateral Inheritance Tax Act of May 6, 1887, P. L. 79, and the Direct Inheritance Tax Act of July 11, 1917, P. L. 832, were in force. Section 9 of the Act of 1917, similar to section 3 of the Act of 1887, and section 3 of the Act of June 20, 1919, P. L. 521, may be condensed as follows: "Where there is a devise . . . . . . liable to the tax . . . . . . imposed, which devise . . . . . . is to take effect in possession . . . . . . after the expiration of . . . . . . life estates . . . . . . the tax . . . . . . shall not be payable, nor shall the interest begin to run thereon, until the person liable . . . . . . shall come into actual possession. . . . . . The tax shall be assessed . . . . . . at the time the right of possession *Page 205 
accrues to the owner. . . . . . The owner may pay the tax at any time prior to his coming into possession. In such cases the tax shall be assessed on the value . . . . . . at the time of the payment . . . . . . The tax on real estate shall remain alien on the real estate on which the same is chargeable untilpaid."
When the legal effect of this provision was before the court in Coxe's Est., 181 Pa. 369, we held the word "owner" referred to the remainderman. The intent of the statute was to charge the beneficiary (remainderman) notwithstanding the use of words which might have a tendency to establish a broader meaning, and the executors were not required to pay the tax on the passing of the remainder.
In the same estate, 193 Pa. 100, an effort was made to force the presumptive remaindermen to give security or pay the tax. We held that under the will these persons could only be determined after the termination of the life estate through the death of the widow. The tax under the act did not become due and payable until the specified contingency happened; at that time the value of the property as it then existed was to be used as the basis of assessment on which the tax must be declared. We accordingly struck off the levy against the collaterals. The question that decision left open is the one now before us.
When the Commonwealth adopted an enlarged policy of taxation in 1917, a new class of property or rights was subjected to governmental burdens. Though commonly called a direct inheritance tax, yet, under the Act of 1919, the thing taxed was the right of succession or the privilege of receiving at death the property possessed by a decedent either by will or under the intestate laws. The fundamental thought was to levy a toll against the passing of property of citizens going by reason of death to others in whatever light the taking may be viewed. Section 1 of the Act of 1917, P. L. 832, states what was proposed to be done: "All estates . . . . . . within this *Page 206 
Commonwealth . . . . . . passing from any person who may die seized or possessed of such estate, either by will or under the intestate laws . . . . . . are hereby made subject to a tax." The tax was a sum to be made certain under varying conditions and subject to definite rules.
Having declared as a policy of government the levying of a new tax, the statute then deals with many matters in connection with its ascertainment and enforcement. It specifies particularly the rate, the basis on which the rate is to be applied, the time when that basis is to be determined, the amount that is to be paid thereunder and the time payable; these are not alike in all estates, but change as the disposer of the estate sees fit to change the quantity or quality of the estate given; in the aggregate, the Commonwealth receives no more or less than the full amount of the tax through equitable treatment of the various estates into which the whole may be divided. These incidents of the tax may become the subject of a more detailed consideration.
The policy of the state to tax this property, however, has no relation to divisibility of estates. Bequests, descents, devises and gifts are the elements or incidents affecting rate, time and manner of assessment, when and by whom payable. It is immaterial to the State whether there has been a disposition of the property at death by will or otherwise; what the Commonwealth does is to fix all species of property of decedents with a tax, — "all estates and property, real, personal and mixed."
Notwithstanding the different situations, the tax springsinto life on the death of property owners; eo instanti, it becomes seated on their estates. If, however, no provision has been made for the ascertainment of the tax, the mere announcement by statute of an intention to tax would not burden an estate.
Having inaugurated this tax, fixing ways and means for determining the amount, it is possible, under certain conditions, that a part of it does not become payable *Page 207 
until a certain event, or the amount may not be ascertainable because the assessment or value on which the rate is to be applied is not known until such event happens; nevertheless, to preserve and safeguard this revenue, the legislature ordered that the tax, when on real estate, should remain a lien until paid. This is an incident of the tax without regard to matters that make it up. The amount may not be known presently; it may with certainty be ascertained in the future, and whatever that sum may be, it remains a lien on the property until removed in some way pointed out by law; persons dealing with property must be held to have notice of it.
It is true that in the second case of Coxe's Estate, supra, in discussing this section we said, p. 105, "If the tax shall not be payable until that event [actual possession], it does not arise, it has no beginning, and hence the Commonwealth has no title to it and cannot demand its payment until the estate itself 'comes into actual possession' of the person entitled." But it must not be forgotten what was before the court for consideration. A tax had been assessed because the remaindermen failed to give security for its payment. We held that inasmuch as they could not be ascertained, the supposed remaindermen could not be forced to give security. Hence the use of the words above quoted. The phrase "it has no beginning" referred to the quantity of the tax and the persons by whom payable, and not to the fact that the tax itself did not exist. It did exist and was a thing in being from the moment the owner of the estate died.
As stated in Schoen's Estate, supra, 34, land is still land until conversion takes place under the discretionary power of sale, and the lien of general debts attaches immediately on the death of the person who owned the real estate: Davidson v. Bright, supra, 587. The analogy between the two cases, as to the sale divesting the lien, causing the tax to follow the fund, fails. In dealing *Page 208 
with the subject of the general debts, we pointed out a method by which they could be enforced and collected; but such sums are fixed and determined, and may be passed to the fund realized. Here the legislature has expressly declared the tax "shall remain a lien on the real estate on which the same is chargeable until paid."
While the estate in remainder has no present ascertainable value that can be used to determine the amount due for lien purposes, the value or basis of assessment, with the rate to be applied, and the amount ultimately due, is of definite ascertainment when the contingency happens; for this, the real estate at final settlement stands good. Any other conclusion would deny to the Commonwealth its claim in many cases; the real estate might be reduced to cash, without provision for security, with the possibility of waste or dissipation and without protection offered the Commonwealth. The legislature guarded against this.
But, says appellee, "surely it was not the intention of the legislature to prevent alienation for unnumbered years while the lien of this tax remains." The act points a way out. The purchaser, as an owner, could no doubt pay the tax; and here, if the land was sold clear of liens, the executors may be required to make good the tax. The act gives other methods through which the tax may be presently ascertained and paid. If settlement is made as of to-day by ostensible owners, and it subsequently turns out that they or their issue do not ultimately receive the estate, we see no reason why subrogation could not be invoked under equitable principles.
Appellee says there can be no lien for tax when the amount is not fixed and the liability for its payment does not exist. This is in effect saying that a judgment on a bond cannot be entered which calls for the payment of a sum indefinite at present but certain in the future, on a bond of indemnity, or for the faithful performance of duty. *Page 209 
The court below erred in holding the tax was not a lien, and, as the sale of the property was dependent on this fact, the decree of the court below is reversed and the bill dismissed; costs to be paid by appellee.